DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	In response to applicant’s amendment received on 912/22, all requested changes to the claims have been entered.  Claims 1-20 were previously pending.  Claims 21 and 22 have been added.  Thus, claims 1-22 are now currently pending.  The amendments have resolved the previously pending 112(b) which are herein withdrawn.  However, the amendments have raised new 112(b) rejections addressed below. 

Response to Arguments
Applicant's arguments filed 9/12/22 have been fully considered but they are not persuasive.
With regards to independent claim 1, the applicant argues that the prior art of Johnson (US2008/0093447) does not teach or fairly suggest “device configuration including stored offset data between a camera of the mobile device and a NFC antenna of the mobile device, the stored offset data comprising a first offset and a second offset”.  It’s noted that independent claims 10 and 19, do not also include all the limitations of claim 1.  Claim 10, for example, only discloses “device configuration including stored offset data between a camera of the mobile device and a NFC antenna of the mobile device”.   
The Examiner disagrees and the rejection is maintained and/or updated where necessitated by amendment herein.  With regards to figure 5, Johnson discloses “the position of an NFC antenna 54 relative to a camera lens 42 or the field-of-view 60 itself will be known by virtue of the known physical properties and separation between the camera lens, the NFC antenna 54, etc.”, see paragraph 70.  Johnson further discloses that the known separation is defined in terms of a “vector A”, see paragraph 71.  Thus, Johnson discloses known/stored device configuration information which includes offset data in the form of a vector which in general is defined by a first offset (magnitude) and at least a second offset (direction) relative to the point of origin.  Furthermore, a vector can generally be defined in terms of cartesian coordinates (e.g. x-coordinate, y-coordinate) of initial and terminal points which individually can be considered offsets, see cited Wikipedia page “Euclidean vector”, section “In Cartesian Space”.  Johnson further discloses selecting an alignment feedback schema based on the device configuration (i.e. known/stored vector offset data) and document configuration (i.e. target mark position), see figures 5-7 and paragraphs 69-79.   

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites the limitation "the camera-antenna offset" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.  It would appear that this is probably a reference to the previously established “offset data”.

Claim 7 is rejected by the virtue of its dependency upon rejected claim 8. 

Claim 8 recites the limitation "the data offset" in line 14.  There is insufficient antecedent basis for this limitation in the claim.  It would appear that this is probably a reference to the previously established “offset data”.

Claim 9 is rejected by the virtue of its dependency upon rejected claim 8. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 10-13 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over US2021/0342840 to Rule et al. (“Rule”) (already of record) in view of US 2017/0156024 to Shigaki et al. (“Shigaki”) (already of record) in further view of US 2008/0093447 to Johnson et al. (“Johnson”) (already of record).

As to claim 1, Rule discloses a computer-implemented method for aligning NFC antennas on a mobile device and a document, the method comprising: 

obtaining a device configuration from a source (Figs. 2B, 2C, element 214; Fig. 6, element 620; paragraphs 36, 38, 54, 55, wherein device attributes obtained from the device memory/source include device configuration comprising a location of NFC antenna); 
determining a document type (Figs. 2A, 2B, 2C, element 232; Fig. 6, element 620-640; paragraphs 12, 33, 35-38, 54, 55; wherein the CMID of the contactless card is determined which corresponds to determining a type of document); 
associating the document type with a document configuration from the source (Figs. 2A, 2B, 2C, element 232; Fig. 6, element 620-640; paragraphs 12, 33, 35-38, 54, 55, wherein the CMID is used to acquire/associate CMID with card metadata that includes contactless card/document configuration from a device memory/source); 
selecting an alignment feedback schema based on the device configuration and the document configuration (Fig. 6, elements 640-650; paragraphs 36-38, 56-57, wherein an optimal orientation, corresponding to an alignment feedback schema, is determined based on the device and document configurations), 
generating alignment feedback according to the alignment feedback schema (Fig. 5A, 5B; Fig. 6, elements 640-670; paragraphs 36-38, 51-52, 56-57, wherein alignment feedback is generated and provided via GUI); 
detecting a data connection between the mobile device and the document (Fig. 6, element 670; paragraph 50, 52, 57, wherein a data connection is detected between the device and card/document); and 
generating a connection indication (Fig. 6, element 670; paragraph 50, 52, 57, wherein an indication of connection and data transfer is generated and an alert is provided if the connection is unsuccessful).
Rule does not disclose expressly determining a model identifier from the mobile device and associating the model identifier with a device configuration from a source.  Rule also does not expressly discloses that the device configuration including stored offset data between a camera of the mobile device and a NFC antenna of the mobile device, the stored offset data comprising a first offset and a second offset.
Shigaki discloses a computer-implemented method for aligning NFC antennas on a mobile device and another object comprising determining a model identifier from the mobile device, associating the model identifier with a device configuration from a source and using the device configuration to align the NFC antennas on the device and another object (Fig. 4; Fig. 6, paragraphs 06, 39, 40, 49-52, 61-67).
Johnson, figure 5 and paragraphs 70-71, discloses “the position of an NFC antenna 54 relative to a camera lens 42 or the field-of-view 60 itself will be known by virtue of the known physical properties and separation between the camera lens, the NFC antenna 54, etc.”, see paragraph 70.  Johnson further discloses that this known separation is defined in terms of a “vector A”, see paragraph 71.  Thus, Johnson discloses known/stored device configuration information which includes offset data in the form of a vector defined by a first offset (magnitude) and at least a second offset (direction) relative to a point of origin.  Johnson further discloses selecting an alignment feedback schema based on the device configuration (i.e. known/stored vector offset data) and document configuration (i.e. target mark position), see figures 5-7 and paragraphs 69-79.

Rule, Shigaki & Johnson are combinable because they are from the same art of aligning NFC antennas on two devices/objects.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the technique of aligning NFC antennas on a mobile device and another object comprising determining a model identifier from the mobile device, associating the model identifier with a device configuration from a source and using the device configuration to align the NFC antennas on the device and another object, as taught by Shigaki, and to incorporate the technique of using a known device camera-antenna offset, as taught by Johnson and discussed above, into the method for aligning NFC antennas on a mobile device and a document disclosed by Rule.
The suggestion/motivation for doing so would have been to provide a user with assistance in locating an NFC antenna (Shigaki, paragraphs 06 and 96) and to provide user assistance in properly positioning a device in relation to another device (Johnson, paragraph 11).
	Further, Shigaki's known technique of aligning NFC antennas on a mobile device and another object comprising determining a model identifier from the mobile device, associating the model identifier with a device configuration from a source and using the device configuration to align the NFC antennas on the device and another object and Johnson's known technique of using a known device camera-antenna offset would have been recognized by one skilled in the art as applicable to the "base" process of Rule and the results would have been predictable.
Therefore, it would have been obvious to combine Rule with Shigaki and Johnson to obtain the invention as specified in claim 1.
 
As to claim 2, the combination of Rule, Shigaki and Johnson discloses the method of claim 1, wherein the mobile device includes a video camera, the document includes an MRZ (machine readable zone), and the determining the document type includes the steps: imaging the MRZ with the video camera; and determining from the MRZ the document type (Rule, paragraph 29 and 42, wherein the marker corresponds to an MRZ that is imaged and used to determine the card/document type).  

As to claim 3, the combination of Rule, Shigaki and Johnson discloses the method of claim 1, wherein the mobile device includes a display (Rule, Fig. 4A; Fig. 6; paragraphs 50 and 56; Johnson, Fig. 2, element 30; paragraph 53), the camera comprises a video camera (Rule, Fig. 4A; Fig. 6; paragraphs 50 and 56; Johnson, Fig. 3, element 42, paragraph 56), and the alignment feedback schema includes the steps of: 
indicating to position the camera over the document (Rule, Figs. 3A, 3B, 4A, 4B; paragraphs 46-50); 
displaying a video camera view of the document on the display (Johnson, Figs. 6D, 6E; paragraph 74); 
locating within the camera view a document antenna position based on the document configuration  (Johnson, Figs. 6D, 6E; Fig. 7, elements 71, 72, 73; paragraphs 74-76, wherein image recognition is used to locate the document antenna based on the target mark, corresponding to document configuration); 
determining a document target in accordance with the offset data and the document antenna position (Johnson, Figs. 6D, 6E; Fig. 7, element 74; paragraphs 69-71, 74-76); and 
generating within the camera view an image target position associated with the document target (Johnson, Figs. 6D, 6E, element 28; Fig. 7, element 76; paragraphs 69-71, 74-78, wherein imaged target mark(28) corresponds to the image target claimed); 
generating at least one target indicator to align a camera target indicator with a camera target position  (Johnson, Figs. 6D, 6E; Fig. 7, element 74; paragraphs 69-71, 74-78); and 
directing in accordance to the alignment feedback schema to bring the mobile device in close proximity with the document (Johnson, Figs. 6D, 6E; Fig. 7, element 74; paragraphs 69-71, 74-78).

As to claim 4, the combination of Rule, Shigaki and Johnson discloses the method of claim 3, wherein the indication according to the alignment feedback schema includes at least one graphic on the display indicating a direction the mobile device is to move to aligned with the image target (Johnson, Figs. 6D, 6E; Fig. 7, element 74; paragraphs 69-71, 74-78).

As to claims 10-13, please refer to the rejections of claims 1-4, respectively, above.

As to claim 19, Rule discloses a system for aligning NFC antennas on a reader device and a document, the system comprising: 
a document (Figs. 1A, 1B, 2A-2C; paragraph 20, wherein a contactless card corresponds to the document claimed); 
a computer system having a coupled display (Figs. 2A-2C, 3A, 3B, 4A, 4B, 5A, 5B, wherein the smart device of the system comprises a display/screen); and 
a reader device coupled to the computer system (Figs. 2A, element 218; paragraph 43), 
wherein the computing device is configured 
to receive an image of the document (paragraph 29 and 42, wherein the marker corresponds to an MRZ that is imaged and used to determine the card/document type) and paragraph 29 and 42, wherein the marker corresponds to an MRZ that is imaged and used to determine the card/document type), and 
obtaining a reader device configuration (Figs. 2B, 2C, element 214; Fig. 6, element 620; paragraphs 36, 38, 54, 55, wherein device attributes obtained from the device memory/source include device configuration comprising a location of NFC antenna); and 
selecting an alignment feedback schema based on the device configuration and a document configuration from a source (Fig. 6, elements 640-650; paragraphs 36-38, 56-57, wherein an optimal orientation, corresponding to an alignment feedback schema, is determined based on the device and document configurations), 
generating alignment feedback according to the alignment feedback schema (Fig. 5A, 5B; Fig. 6, elements 640-670; paragraphs 36-38, 51-52, 56-57, wherein alignment feedback is generated and provided via GUI); 
detecting a data connection between the reader device and the document (Fig. 6, element 670; paragraph 50, 52, 57, wherein a data connection is detected between the device and card/document); and 
generating a connection indication (Fig. 6, element 670; paragraph 50, 52, 57, wherein an indication of connection and data transfer is generated and an alert is provided if the connection is unsuccessful).
Rule does not disclose expressly receiving a reader device type from the reader device and associating the reader device type with a reader device configuration.  Rule also does not discloses expressly the device configuration including offset data between a camera of the device and a NFC antenna of the device.
Shigaki discloses a computer-implemented method for aligning NFC antennas on a mobile device and another object comprising receiving a reader device type, associating the reader device type with a device configuration from a source and using the device configuration to align the NFC antennas on the device and another object (Fig. 4; Fig. 6, paragraphs 06, 39, 40, 49-52, 61-67).
Johnson, figure 5 and paragraphs 70-71, discloses “the position of an NFC antenna 54 relative to a camera lens 42 or the field-of-view 60 itself will be known by virtue of the known physical properties and separation between the camera lens, the NFC antenna 54, etc.”, see paragraph 70.  Johnson further discloses that the known separation is defined in terms of a “vector A”, see paragraph 71.  Thus, Johnson discloses known/stored device configuration information which includes offset data in the form of a vector defined by a first offset (magnitude) and at least a second offset (direction) relative to the point of origin.  Johnson further discloses selecting an alignment feedback schema based on the device configuration (i.e. known/stored vector offset data) and document configuration (i.e. target mark position), see figures 5-7 and paragraphs 69-79.
Rule, Shigaki & Johnson are combinable because they are from the same art of aligning NFC antennas on two device/objects.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the technique of aligning NFC antennas on a mobile device and another object comprising receiving a reader device type, associating the reader device type with a device configuration from a source and using the device configuration to align the NFC antennas on the device and another object, as taught by Shigaki, and to incorporate the technique of using a known device camera-antenna offset, as taught by Johnson and discussed above into the method for aligning NFC antennas on a mobile device and a document disclosed by Rule.
The suggestion/motivation for doing so would have been to provide a user with assistance in locating an NFC antenna (Shigaki, paragraphs 06 and 96) and to provide user assistance in properly positioning a device in relation to another device (Johnson, paragraph 11).
	Further, Shigaki's known technique of aligning NFC antennas on a mobile device and another object comprising receiving a reader device type, associating the reader device type with a device configuration from a source and using the device configuration to align the NFC antennas on the device and another object and Johnson's known technique of using a known device camera-antenna offset would have been recognized by one skilled in the art as applicable to the "base" process of Rule and the results would have been predictable.
Therefore, it would have been obvious to combine Rule with Shigaki and Johnson to obtain the invention as specified in claim 19.

As to claim 20, please refer to the rejection of claim 2 above.

As to claim 21, the combination of Rule, Shigaki and Johnson discloses the method of claim 1, wherein further comprising selecting a document target for the camera to compensate for the first offset and the second offset (Johnson, figure 5, paragraphs 69-79, wherein the target mark (28) is selected for the camera to generate vector B used to compensate for the first and second offset (vector A) by generating vector C).


Claims 5-9 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over US2021/0342840 to Rule et al. (“Rule”) in view of US 2017/0156024 to Shigaki et al. (“Shigaki”) in view of US 2008/0093447 to Johnson et al. (“Johnson”) and in further view of USPN 9,106,821 to Baldwin et al. (“Baldwin”).

As to claim 5, the combination of Rule, Shigaki and Johnson discloses the method of claim 4.
The combination of Rule, Shigaki and Johnson does not disclose expressly wherein the indication includes a rotation indication for the mobile device.
Baldwin discloses a process for generating alignment feedback that includes providing a rotation indication to move a device (column 2, lines 21-53).
Rule, Shigaki, Johnson & Baldwin are combinable because they are from the same art of generating and providing alignment feedback.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the technique of generating alignment feedback that includes providing a rotation indication to move a device, as taught by Baldwin, into the process of aligning NFC antennas on a mobile device and a document disclosed by the combination of Rule, Shigaki and Johnson.
The suggestion/motivation for doing so would have been to help a user in aligning a camera for capturing images (Baldwin, column 2, lines 15-20).
	Further, Baldwin's known technique of generating alignment feedback that includes providing a rotation indication to move a device would have been recognized by one skilled in the art as applicable to the "base" process disclosed by the combination of Rule, Shigaki and Johnson and the results would have been predictable.
Therefore, it would have been obvious to combine Rule, Shigaki and Johnson with Baldwin to obtain the invention as specified in claim 5.

Regarding claim 14, please refer to the rejection of claim 5 above.

As to claim 6, the combination of Rule, Shigaki and Johnson discloses the method of claim 1, wherein the mobile device includes a display (Rule, Fig. 4A; Fig. 6; paragraphs 50 and 56; Johnson, Fig. 2, element 30; paragraph 53), the camera comprises a video camera (Rule, Fig. 4A; Fig. 6; paragraphs 50 and 56; Johnson, Fig. 3, element 42, paragraph 56), and the alignment feedback schema includes the steps of: 
indicating to position the camera over the document (Rule, Figs. 3A, 3B, 4A, 4B; paragraphs 46-50); 
displaying a video camera view of the document on the display (Johnson, Figs. 6D, 6E; paragraph 74); 
locating within the camera view a document antenna position based on the document configuration  (Johnson, Figs. 6D, 6E; Fig. 7, elements 71, 72, 73; paragraphs 74-76, wherein image recognition is used to locate the document antenna based on the target mark, corresponding to document configuration); 
determining a document target in accordance with the camera-antenna offset data and the document antenna position (Johnson, Figs. 6D, 6E; Fig. 7, element 74; paragraphs 69-71, 74-76); and 
generating within the camera view an image target position associated with the document target (Johnson, Figs. 6D, 6E, element 28; Fig. 7, element 76; paragraphs 69-71, 74-78, wherein imaged target mark(28) corresponds to the image target claimed); 
generating at least one target indicator to align a camera target indicator with a camera target position, in accordance with the offset data  (Johnson, Figs. 6D, 6E; Fig. 7, element 74; paragraphs 69-71, 74-78); and 
directing in accordance to the alignment feedback schema to bring the mobile device in close proximity with the document (Johnson, Figs. 6D, 6E; Fig. 7, element 74; paragraphs 69-71, 74-78).
However, the combination of Rule, Shigaki, Johnson does not teach or fairly suggest the limitation of “generating a first variable tone when the mobile device antenna gets closer to alignment with the document antenna and a second variable tone when the mobile device antenna is moving farther from alignment”.
Baldwin discloses a process for generating alignment feedback that includes generating a first variable tone when a device gets closer to alignment with a desired position and a second variable tone when the device is moving farther from alignment (column 2, lines 21-53).
Rule, Shigaki, Johnson & Baldwin are combinable because they are from the same art of generating and providing alignment feedback.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the technique of the technique of generating a first variable tone when a device gets closer to alignment with a desired position and a second variable tone when the device is moving farther from alignment, as taught by Baldwin and discussed above, into the process of aligning NFC antennas on a mobile device and a document disclosed by the combination of Rule, Shigaki and Johnson.
The suggestion/motivation for doing so would have been help a user in aligning a camera for capturing images (Baldwin, column 2, lines 15-20).
	Further, Baldwin’s known technique of generating a first variable tone when a device gets closer to alignment with a desired position and a second variable tone when the device is moving farther from alignment would have been recognized by one skilled in the art as applicable to the "base" process disclosed by the combination of Rule, Shigaki and Johnson, and the results would have been predictable.
Therefore, it would have been obvious to combine Rule, Shigaki, Johnson and Baldwin to obtain the invention as specified in claim 6.

As to claim 7, the combination of Rule, Shigaki, Johnson and Baldwin discloses the method of claim 6, wherein the first variable tone increases in pitch as the mobile device gets closer to alignment and the second variable tone decreases in pitch as the mobile device gets farther from alignment (Baldwin, column 2, lines 21-53).

As to claims 15 and 16, please refer to the rejections of claims 6 and 7, respectively, above.

As to claim 8, the combination of Rule, Shigaki and Johnson discloses the method of claim 1, wherein the mobile device includes a display (Rule, Fig. 4A; Fig. 6; paragraphs 50 and 56; Johnson, Fig. 2, element 30; paragraph 53), the camera comprises a video camera (Rule, Fig. 4A; Fig. 6; paragraphs 50 and 56; Johnson, Fig. 3, element 42, paragraph 56), and the alignment feedback schema includes the steps of: 
indicating to position the camera over the document (Rule, Figs. 3A, 3B, 4A, 4B; paragraphs 46-50); 
displaying a video camera view of the document on the display (Johnson, Figs. 6D, 6E; paragraph 74); 
locating within the camera view a document antenna position based on the document configuration  (Johnson, Figs. 6D, 6E; Fig. 7, elements 71, 72, 73; paragraphs 74-76, wherein image recognition is used to locate the document antenna based on the target mark, corresponding to document configuration); 
determining a document target in accordance with the offset data and the document antenna position (Johnson, Figs. 6D, 6E; Fig. 7, element 74; paragraphs 69-71, 74-76); and 
generating within the camera view an image target position associated with the document target (Johnson, Figs. 6D, 6E, element 28; Fig. 7, element 76; paragraphs 69-71, 74-78, wherein imaged target mark(28) corresponds to the image target claimed); 
generating at least one target indicator to align a camera target indicator with a camera target position, in accordance with the offset data  (Johnson, Figs. 6D, 6E; Fig. 7, element 74; paragraphs 69-71, 74-78); and 
directing in accordance to the alignment feedback schema to bring the mobile device in close proximity with the document (Johnson, Figs. 6D, 6E; Fig. 7, element 74; paragraphs 69-71, 74-78).
However, the combination of Rule, Shigaki and Johnson does not teach or fairly suggest the limitation of “generating a first haptic feedback when the mobile device antenna gets closer to alignment with the document antenna and a second haptic feedback when the mobile device antenna is moving farther from alignment”.
Baldwin discloses a process for generating alignment feedback that includes generating a first haptic feedback when a device gets closer to alignment with a desired position and a second haptic feedback when the device is moving farther from alignment (column 2, lines 21-53).
Rule, Shigaki, Johnson & Baldwin are combinable because they are from the same art of generating and providing alignment feedback.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the technique of generating a first haptic feedback when a device gets closer to alignment with a desired position and a second haptic feedback when the device is moving farther from alignment, as taught by Baldwin and discussed above, into the process of aligning NFC antennas on a mobile device and a document disclosed by the combination of Rule, Shigaki and Johnson.
The suggestion/motivation for doing so would have been to help a user in aligning a camera for capturing images (Baldwin, column 2, lines 15-20).
	Further, Baldwin’s known technique of generating a first haptic feedback when a device gets closer to alignment with a desired position and a second haptic feedback when the device is moving farther from alignment would have been recognized by one skilled in the art as applicable to the "base" process disclosed by the combination of Rule, Shigaki and Johnson, and the results would have been predictable.
Therefore, it would have been obvious to combine Rule, Shigaki and Johnson with Baldwin to obtain the invention as specified in claim 8.

As to claim 9, the combination of Rule, Shigaki, Johnson and Baldwin discloses The method of claim 8, wherein the first haptic feedback is periodic and the frequency of the haptic feedback increases as the mobile device gets closer to alignment and the second variable tone decreases in pitch as the mobile device gets farther from alignment  (Baldwin, column 2, lines 21-53).

As to claims 17 and 18, please refer to the rejections of claims 8 and 9, respectively, above.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Rule, Shigaki and Johnson in view of the Wikipedia article “Euclidean Vector” (version dated June 12, 2020) (herein after “Wikipedia”).

Regarding claim 21, the combination of Rule, Shigaki and Johnson discloses the method of claim 1.
Given that the field of view of the camera is defined in terms of a 2D plane, see figure 5and  paragraphs 64, 69, then it could be assumed that the vector offset disclosed by Johnson is defined in terms of 2D cartesian coordinates which comprises a first offset coordinate associated with a horizontal axis (i.e. x-axis) and a second offset coordinate associated with a vertical axis (i.e. y-axis), the horizontal coordinate/offset being perpendicular to the vertical coordinate/offset.  However, this is not disclosed expressly by Johnson. 
Wikipedia discloses that a vector is commonly defined in terms of a first offset coordinate associated with a horizontal axis (i.e. x-axis) and a second offset coordinate associated with a vertical axis (i.e. y-axis), the horizontal coordinate/offset being perpendicular to the vertical coordinate/offset (See, pages 1 and 4, “In Cartesian Space”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the technique of defining a first offset perpendicular to a second offset, as disclosed in the Wikipedia article, into the process of aligning NFC antennas on a mobile device and a document disclosed by the combination of Rule, Shigaki and Johnson.
The suggestion/motivation for doing so would have been to provide for the features to be expressed in a convenient numerical fashion (Wikipedia, page 4, “In Cartesian Space”).
Therefore, it would have been obvious to combine Rule, Shigaki and Johnson with Wikipedia to obtain the invention as specified in claim 21.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON W CARTER whose telephone number is (571)272-7445. The examiner can normally be reached 8am - 5pm (Mon - Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON W CARTER/            Primary Examiner, Art Unit 2665